Citation Nr: 1441175	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to an aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from December 1950 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a June 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for an aid and attendance allowance for his spouse.  

In November 2012, the Veteran and his wife testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing has been associated with the claims file. 

In October 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).   

In October 2013, the Board remanded the instant claim, as well as a claim for special monthly compensation (SMC) based on the need for the regular aid and attendance of another person, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In February 2014, the AMC, inter alia, granted the Veteran's claim for SMC based on the need for regular aid and attendance of another person.  As this February 2014 decision represents a full grant of the benefits sought with respect to this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.  Accordingly, any future consideration of the instant claim should take into consideration the existence of these electronic records.

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an August 2014 Informal Hearing Presentation, the Veteran's representative appears to suggest that the Veteran's service-connected peripheral neuropathy of the extremities warrant a higher rating.  It is not clear from this submission whether the Veteran intends to raise such claim and such has not been adjudicated by the AOJ.  Therefore, these matters are not properly before the Board, and they are thus referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With regards to the instant claim, and as detailed in the Board's prior remand, a VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance report, which appears to have been completed by a private physician, was submitted in December 2010.  This report indicated that the Veteran's spouse was unable to stand or walk due to low back pain with radiation to the legs but also indicated that the assistance of an aid or another person was not required for locomotion.  In addition, a June 2013 opinion from a private physician indicated that it was "medically appropriate" for the Veteran's spouse to pursue assistance for activity of daily living but did not explain why such assistance would be required.  As a result, in October 2013, the Board found that a VA examination was required to resolve the claim for an aid and attendance allowance for the Veteran's spouse.  In addition, the Board detailed the consequences of failing to report to a scheduled examination and instructed the AOJ to obtain and associate with the claims file a copy of the notice of the date and time of the examination sent by the pertinent VA medical facility in the event that there was a failure to attend a scheduled examination.  The Veteran's spouse was scheduled for a VA examination in July 2014; however, information of record indicates that she failed to report for this examination without explanation.  The notice of the date and time of the examination was not associated with the claims file.

When a claimant fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  However, in an August 2014 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's spouse was essentially housebound and unable to travel for an examination.  The representative further suggested that a VA examination for the Veteran's spouse should be conducted at the Veteran's home.  The Board notes that it is not clear from the current record that the Veteran's spouse is unable to travel for a VA examination.

Thus, the Board finds that, given the above, and affording the Veteran's spouse the benefit of the doubt,  after obtaining and associating with the claims file any outstanding, pertinent records, the AOJ should arrange for the Veteran's spouse to undergo a new VA aid and attendance examination, by an appropriate physician.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In arranging for the requested examination, the AOJ should determine whether it is feasible for the Veteran's spouse to travel to a VA facility for the examination or whether an in-home examination is warranted.


The Veteran and his spouse are hereby advised that failure to report for any examination scheduled at a VA facility,, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If there is a failure to report to a scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of this claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records related to the treatment of his spouse-to particularly include any records that pertain to her inability to report to a VA examination.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran's spouse to undergo VA Aid and Attendance/housebound examination, by an appropriate physician.  In doing so, determine whether the Veteran's spouse is medically able to travel to a VA medical facility for the examination or if an in-home examination is warranted.  All efforts/determinations in this regard should be clearly documented in the claims file.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician  designated to examine the Veteran's spouse, and the examination report should include discussion of the documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether the Veteran's spouse is able to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she is unable to attend to the wants of nature; whether she suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and whether she is bedridden, i.e., whether her disabilities, through their inherent character, actually require that she remain in bed.

Additionally, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disabilities result in either:

(a) the loss or loss of use of her both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(c) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

or (d) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow. 

(The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

All  examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran's spouse fails to report to any examination scheduled at a VA medical facility, obtain and associate with the claims file (a) copy (ies) of any notice(s) of the date and time of the examination sent by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999);.  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that the appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



